Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 14 February 2022.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear what elements of the invention are being referred to by the term “their” in line 12.
	Claim 14 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its” in line 9.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Some non-limiting examples of generally narrative and indefinite phrases within the claims are: “is supported spring elastically”, and “are arranged distributed”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 6, 9-11, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al (3,980,333). Kasper et al shows a multi-piece track wheel having all of the features as set forth in the above claims. 
	Per claims 1 and 14, Kasper et al shows a track (aka rail wheel) having a tire 5 and a wheel rim 1 with at least two elastic bodies 9 arranged therebetween. The elastic bodies 9 are arranged in the circumferential direction (Figure 3), and clamped between the inner circumferential surface of the tire 5 and the outer circumferential surface of the wheel rim 1. The elastic bodies 9 are locked against circumferential movement by forming elements (namely grooves 7 and 3, respectively) on the inner surface of the tire 5 and/or the outer surface of the wheel rim 1. The elastic bodies 9 include at least one forming element (generally corresponding to 7a-b) on outer and inner sides thereof, which interacts in at least the circumferential direction in a positive-locking manner with 
	Per claim 4, at least 20% of the elastic bodies 9 include the forming element on the outer side. 
	Per claims 6 and 9, the outer surface of the wheel rim 1 includes seat surfaces, namely a curved surface or depression 7b of groove 3.
	Per claim 10, the depressions 7b are delimited by side surfaces that form a spatial polygon. 
	Per claim 11, as best understood, the side surfaces of the depressions 7b are “vaulted”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. Kasper et al shows the forming elements 7 on the inner surface of the tire 5 include a projection 7a that interacts in a positive-locking manner with a recess formed on the outer side of the elastic bodies 9 (see column 3, lines 14-17, which states that the elastic bodies 9 have a shape that is “conformed with the configuration of the annular grooves 3 and 7”). 
	Claim 5 requires the opposite, i.e. a recess on the inner surface of the tire interacting with a projection on the outer surface of the elastic bodies. However, Kasper 
	Regarding claim 12, Kasper et al does not disclose the amount of compression imparted on the elastic bodies due to being clamped between the tire 5 and wheel rim 1. However, it would be obvious to one of ordinary skill in the art to compress the elastic bodies between the tire and wheel rim of Kasper et al an amount sufficient to provide the desired load handling and ride characteristics when the wheels are in use. 
	Regarding claim 13, Kasper et al does not disclose the hardness of the material used to form the elastic bodies 9. However, it would be obvious to one of ordinary skill in the art to form the elastic bodies of Kasper et al with a hardness value sufficient to provide the desired load handling and ride characteristics when the wheels are in use, and also to reduce wear. 

Allowable Subject Matter
Claims 7-8 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. The Applicant argues that Kasper works in an opposite manner than the claimed invention and is of the type more traditionally known in the art. The Applicant argues that torque between the tire and rim are transferred solely by friction through the elastic bodies, and that the claimed invention utilizes reduced radial preloading than Kasper (and thus requiring the forming elements set forth in the claims). The Applicant alleges that the claimed invention results in “increased radial spring travel and a more comfortable ride” than Kasper. First, it should be noted that the claims fail to set forth any physical structure that would preclude the structure shown in Kasper. Second, “ride comfort” is a subjective (and not qualitative) property. Third, it appears that the Applicant is arguing superior or unexpected results regarding the claimed invention. However, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON R BELLINGER/Primary Examiner, Art Unit 3617